737 F.2d 1476
21 ERC 1751, 14 Envtl. L. Rep. 20,556
FALLS ROAD IMPACT COMMITTEE, INC., a nonprofit Wisconsincorporation, Plaintiff-Appellant,v.Elizabeth M. DOLE, Secretary of the United States Dept. ofTransportation, et al., Defendants-Appellees.
No. 84-1421.
United States Court of Appeals,Seventh Circuit.
Argued June 5, 1984.Decided June 26, 1984.

Appeal from Eastern District of Wisconsin;  Robert W. Warren, Judge.
Adrian N. Cohen, Charne, Glassner, Tehan, Clancy & Taitelman, Milwaukee, Wis., for plaintiff-appellant.
Nathan A. Fishbach, Asst. U.S. Atty., Milwaukee, Wis., Richard J. Boyd, Wis. Dept. of Justice, Madison, Wis., for defendants-appellees.
Before CUMMINGS, Chief Judge, WOOD, Circuit Judge, and DUMBAULD, Senior District Judge.*
PER CURIAM.


1
The Falls Road Impact Committee, Inc. is a nonprofit corporation consisting of 51 members who are residents of the Grafton, Wisconsin, area.  In April 1983 the Committee sued the Secretary of the United States Department of Transportation, the Administrator for the Federal Highway Administration and its Region 5 Administrator, the Secretary of the Wisconsin Department of Transportation, and the Village of Grafton.  The complaint alleged that the defendants violated federal law and that therefore the proposed construction of the Falls Road Bridge and traffic corridor in Grafton, Wisconsin, should be enjoined until compliance with the applicable federal law.  The Committee asserted that the defendants violated the Federal Parklands statute (23 U.S.C. Sec. 138 and 49 U.S.C. Sec. 1653(f)) by not filing a Federal Parklands statement.1   The Committee also claims that defendants violated the National Environmental Protection Act (42 U.S.C. Sec. 4332(2)(C)) by failing to prepare an environmental impact statement for the proposed project.  Next the Committee asserts that defendants violated the Federal-Aid Highways Act (23 U.S.C. Sec. 101 et seq.) and the regulations promulgated thereunder by failing to consider all available alternatives as well as the impacts of the project.  Finally, the complaint alleges that defendants violated the hearing requirements of the Federal-Aid Highways Act.


2
After a five-day trial Judge Warren refused to enjoin the project and dismissed the complaint.  His 51-page opinion (Plaintiff's A-App. 1 through 51) now appears in 581 F.Supp. 678 (E.D.Wis.1984) and correctly disposes of the Committee's contentions.  We agree that there was no violation of the three statutes for the reasons given in Judge Warren's opinion, which we adopt as our own.


3
The district court's March 14, 1984, order dismissing the complaint is hereby affirmed.



*
 The Honorable Edward Dumbauld, Senior District Judge of the Western District of Pennsylvania, is sitting by designation


1
 A Federal Parklands Statement, sometimes known as a "section 4(f)" statement, is the equivalent of the findings that are required by the Federal Parklands statute.  Plaintiff's Br. 9 n. 9